DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venter et al (US 2016/0090988 A1) in view of Curlier et al (US 2016/0326964 A1).

	Regarding Claim 1, Venter teaches a planetary gearset/arrangement, i.e., epicyclic gear/gearbox/gearset (4), as mentioned at abstract and paragraphs 41 and 42 and as illustrated in figures 1, 3 and 5, with at least one sun wheel, i.e., sun gear (12), with at least one hollow wheel, i.e., ring gear (11), and with a planetary carrier (6, 8), a planetary wheel/gear (7) mounted on the planetary carrier (6, 8) in a rotatable manner, and being in mesh with the hollow wheel/ring gear (11) and the sun wheel/gear (12), wherein, on a first side of the planetary carrier (6, 8) in an axial direction, i.e., along the longitudinal axis of the shaft (5), with respect to the planetary carrier (6, 8), the sun wheel/gear (12) and the hollow wheel/ring gear (11) respectively include connection areas for coupling the sun wheel/gear (12) and the hollow wheel/ring gear (11) to rotatable or fixed areas of a jet engine, noting that figure 1 illustrates the sun gear (12) is connected, i.e., via flange (25, 26), with compressor shaft/gearbox input shaft (3), and the ring gear (11) is connected by flange/connection device (28, 29), as illustrated at figure 3 and as mentioned at paragraph 52, to fan shaft/output (5), while the planetary carrier (8) includes a connection area, i.e., noting that in figure 1, planet carrier (6, 8) is connected via flexible connection device (13) and housing (14) to fan shaft (5) and compressor shaft (3), as mentioned at paragraph 43 and as illustrated in 
	wherein the sun wheel (12), the hollow wheel (11), and the planetary wheel (7) each respectively include toothed areas extending along the axial direction between the first and second axial positions and engaging with one another, as mentioned at paragraph 29, i.e., “[i]f the planetary gears have respectively two helically-toothed tooth areas that are separated from each other and arranged at a distance from each other in the axial direction and that respectively comb with the helically-toothed tooth areas of the ring gear and the sun gear…”,  

wherein structural component stiffnesses of the sun wheel/gear (12), the planetary (planet) carrier (6, 8), the hollow wheel/ring gear (11) and the planetary wheel/gear (7)  are set with respect to each other such that during operation within an operational range of the jet engine, the sun wheel/gear (12), the planetary carrier (6, 8), the hollow wheel/ring gear (11) and the planetary wheel/gear (7) will each be caused to twist along the axial direction, noting the mention of helical gears, as mentioned at paragraphs 29 and 47, for example, noting that the forces acting upon the planetary wheel of Venter is disclosed as causing twist along the axial direction of the planetary wheel/gear (7) between the connection areas (13, 14, 15, 28, 29) and the side areas that face away from the connection areas (13, 14, 15, 28, 29) due to torques/torque 



Regarding Claim 1, Venter further teaches a progression of the twist of each of the sun wheel (12), the planetary carrier (6, 8), the hollow wheel (11), and the planetary wheel/gear (7) across an axial direction of the planetary gear arrangement being in the same circumferential direction during operation to maintain a uniform engagement of the toothed areas from the first axial position to the second axial position, noting that paragraph 24, i.e., “spherical bearing units” and planetary carrier act to counteract “a 
an entirety of a fixation between the planetary gear arrangement and the fixed area of the jet engine being positioned on an opposite side of the planetary gear arrangement from an output of the planetary gear arrangement, as mentioned at paragraphs 29 and 47 and as illustrated in figures 1, 3 and 5, for example.

Regarding Claim 1, Venter does not expressly teach, 
a connection between an input to the planetary gear arrangement and the planetary gear arrangement being positioned on an opposite axial side of the planetary gear arrangement as a connection between the output of the planetary gear arrangement and the planetary gear arrangement to maintain the progression of twist of each of the sun wheel, the planetary carrier, the hollow wheel and the planetary wheel across the axial direction of the planetary gear arrangement being in the same circumferential direction during operation, as illustrated in figure 2.


Regarding Claim 1, Venter does not expressly teach, but Curlier teaches 


Regarding Claim 1, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a connection between an input to the planetary gear arrangement and the planetary gear arrangement being positioned on an opposite axial side of the planetary gear arrangement as a connection between the output of the planetary gear arrangement and the planetary gear arrangement to maintain the progression of twist of each of the sun wheel, the planetary carrier, the hollow wheel and the planetary wheel across the axial direction of the planetary gear arrangement being in the same circumferential direction during operation, as taught by Curlier, in Venter’s turbojet for the purpose of reducing the occurrence of torsion in the planetary reduction gearing.  Note that Curlier teaches the axial connections such as shown in figure 2, as an alternative to the central connections as illustrated in figure 3.

Regarding Claim 2, Venter teachs a helical/spiral gear, as mentioned at paragraphs 7, i.e., the two tooth areas of the planetary gears and of the sun gear that are embodied with mirror-inverted helix angles”, paragraph 29, i.e., “the planetary gears 
Regarding Claim 3, Venter teaches wherein the two teeth areas of the sun wheel/gear (12), the hollow wheel/ring gear (11) and the planetary wheel/gears (7) respectively include helical gearings, as mentioned at paragraphs 7, 29, 47 and 52, for example, noting also that since the planet gears intermesh with both the sun and ring gears, all gears must be helical gears.
Regarding Claim 4, Venter teaches wherein helix angles of the helical gearings of the two teeth areas (7a, 7b, 11a, 11b, 12a, 12b) of the sun wheel/gear (12), the hollow wheel/ring gear (11) and the planetary wheel/gears (7) are identical, as 
Regarding Claim 5, Venter teaches wherein helix angles of the helical gearings of the two teeth areas (7a, 7b, 11a, 11b, 12a, 12b) of at least two chosen from the sun wheel (12), the hollow wheel (11) and the planetary wheel (7) differ from each other, as mentioned at paragraph 29, i.e., “they are embodied in a mirror-inverted manner for the purpose of minimizing axial toothing forces”.
Regarding Claim 6, Venter teaches wherein helix angles of the helical gearings of the two teeth areas (7a, 7b, 11a, 11b, 12a, 12b) of the sun wheel (12), the hollow wheel (11) and the planetary wheel (7) are respectively increased by a defined offset value in rotational directions of the sun wheel, the hollow wheel and the planetary wheel for compensating for the twisting of the planetary carrier in a circumferential direction with respect to the planetary carrier.
Regarding Claim 10, Venter teaches a planetary gearset/arrangement (4) wherein a twisting, which is oriented counter to the twisting of the planetary carrier (6, 8) as occurs during operation (of the jet engine) within the operational range, is applied to the unloaded planetary carrier (6, 8) in the axial direction through the mounted planetary wheel/gears (7), as mentioned at paragraphs 29, 47 and 52, for example.
Regarding Claim 11, Venter teaches wherein an input to the planetary gear arrangement (4), i.e., via compressor shaft (3), is positioned on an opposite side of the planetary gear arrangement (4) with respect to a connection, i.e, flexible connection 
Regarding Claim 12, Venter teaches wherein an output, i.e., fan assembly (2), from the planetary gear arrangement (4) is positioned on an opposite side of the planetary gear arrangement (4) with respect to a connection, i.e, connection devices (28, 29), between the output, i.e., fan assembly (2), and the planetary gear arrangement (4).
Regarding Claim 13, Venter teaches wherein an output, i.e., fan assembly (2), from the planetary gear arrangement (4) is positioned on an opposite side of the planetary gear arrangement (4) with respect to a connection, i.e, connection devices (28, 29),  between the output, i.e., fan assembly (2),  and the planetary gear arrangement (4).
Regarding Claim 14, see rejection of Claim 11, above.
Regarding Claim 15, see rejection of Claim 13, above.
Regarding Claim 16, see rejection of Claim 13, above.
Regarding Claim 17, Venter teaches wherein certain circumferential areas of the hollow wheel (11) have wall thicknesses that differ from other circumferential areas of the hollow wheel (11), i.e., as exhibited in the axial direction from right to left when looking at figures 1, 3 and 5, to adjust torsional stiffness of the hollow wheel, wherein the certain circumferential areas are configured as recesses and have zero thicknesses, i.e, relative to the outermost diameter, where the zero thickness is the thickness of the outermost surface to itself, as illustrated in figures, 1, 3 and 5.
 .

Claim(s) 2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venter et al (US 2016/0090988 A1) in view of Curlier et al (US 2016/0326964 A1) and further in view of O-oka et al (US 2013/0091970 A1).

Regarding Claims 2 and 5-8, Venter teaches the gearing as described above.
Regarding Claim 2, Venter teaches wherein the sun wheel/gear (40), the hollow wheel/ring gear (44, 44a, 44b) and the planetary wheel/gear (42), noting the mention of helical planetary gears being used at paragraph 49, for example.
Regarding Claim 2, Venter does not expressly teach, but O-oka teaches a helical/spiral gear (W), as illustrated in figure 1, that include two teeth areas (1) that are arranged at a distance from each other in the axial direction, i.e., noting that the bottom land (13) represents the distance between teeth, and have at least two areas between the two teeth areas, represented by the pitch varying in distance between teeth (1) along the axial direction, as illustrated in figures 4, 6 and 8, that are arranged at a distance from each other in the circumferential direction, i.e., along the circumferential 
Regarding Claim 2, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided helical gearing with varying thicknesses and pitch parameters, as taught by O-oka, in Venter’s planetary gearset for the purpose of reducing weight of the gears while maintaining strength, as mentioned at paragraph 6 of O-oka, for example.  Note that the difference in wall thickness is relative to the planetary carrier because the spindle or shaft of Venter’s carrier on which the planetary gears/wheels reside are equivalent and analogous to the shaft on which O-oka’s helical gear resides.  See O-oka’s shaft hole (3) as illustrated in figure 3, which is mentioned as having a shaft, and is mentioned at paragraph 45, second to last sentence, paragraph 47, third to last sentence and paragraph 54, second to last sentence.
Regarding Claim 5, O-oka teaches wherein helical angles of the helical gearings of the two teeth areas of at least two chosen from the sun wheel, the hollow wheel and the planetary wheel differ from each other, noting that the pitch and land changes between the various teeth on each gear, as mentioned at paragraph 6 of O-oka, for example.
Regarding Claim 6, O-oka teaches wherein helix angles of the helical gearings of the two teeth areas of the sun wheel/gear, the hollow wheel/ring gear, and the planetary wheel/gears are respectively increased by a defined offset value in rotational directions 
Regarding Claim 6, note that Venter already teaches the problem of carrier twist, as mentioned at paragraph 8, which discusses excessive loads and gear mesh loads, for example as well as paragraphs 73 and 75.
Regarding Claim 7, O-oka teaches the connection areas of at least one chosen from the sun wheel, the hollow wheel and/or the planetary carrier have at least two areas that are arranged at a distance from each other in a circumferential direction with respect to the planetary carrier, with wall thicknesses of the at least two areas differing from circumferential areas that are respectively located in between the at least two areas, noting the difference in thickness represented by (M, N), for example as illustrated in figures 6 and 8, and as mentioned at paragraphs 43, 47 and 51.
Regarding Claim 8, O-oka teaches wherein teeth of the sun wheel/gear, the hollow wheel/ring gear and of the planetary wheel/gear are crowned teeth, noting the crowned teeth in figures 1-3 and 12-14, noting also the mention of convex crowning of the teeth in the last two sentences of paragraphs 12 and 46-50, for example.
(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venter et al (US 2016/0090988 A1) in view of Curlier et al (US 2016/0326964 A1), further in view of O-oka et al (US 2013/0091970 A1) and further in view of McCune et al (US 2013/0023378 A1).

Regarding Claim 9, Venter teaches the gearing as described above.
	Note that Venter teaches that the engine parts experience high forces, loads, vibrations and deformation, for example, at paragraphs 5, 8, 9, 18, 33, 46, 48 and 78.
Regarding Claim 9, Venter does not expressly teach, but McCune teaches wherein the hollow wheel/ring gear (138), as illustrated in figures 1, 2 and 3b, includes two parts (138A, 138B), as illustrated in figure 2, wherein each of the two parts (138A, 138B) comprises one of the two teeth areas, and the structural component stiffnesses of the hollow wheel/ring gear parts (138A, 138B) are set such that, during operation within the defined operational range, twistings of the two parts in a circumferential direction with respect to the planetary carrier respectively cause a defined oblique position of teeth of the two teeth areas, noting that McCune’s gas turbine engine planetary gearset experiences high stresses and strains due to the rotation and gyroscoping of the fan shafts and associated engine parts.
Regarding Claim 9, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a two-part hollow wheel/ring gear as well as two part sun and planet gears as is typical for high vibrational deformation and force environments such as Venter’s gas turbine engine, for example, as taught by McCune.
Response to Arguments
Applicant’s arguments with respect to Claims 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619